This action was brought by Davis, appellee, against Curtis  Cox, appellants, to recover the landlord's share in five bales of cotton alleged to have been raised by a tenant on appellee's farm and converted by appellants with notice of the landlord's lien. As a result of a trial before the court without a jury, judgment was rendered in favor of appellee as prayed for.
As there is no statement of facts in the record, we can look only to the trial judge's findings, which were reduced to writing and form a part of the record on appeal.
Those findings support the judgment, which will be here affirmed.
 *Page 205